Citation Nr: 0824614	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than September 
19, 2002, for a 40 percent rating for a low back disability.  

2.  Entitlement to service connection for a disability 
claimed as leukemia, including as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to January 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) which assigned a 40 percent rating for 
the veteran's service-connected low back disability 
(characterized as lumbosacral strain with degenerative disc 
disease of L3-L4, L4-L5, and L5-S1), effective September 19, 
2002.  A December 2004 rating decision denied service 
connection for a disability claimed as leukemia.

A videoconference hearing before the undersigned was held in 
May 2008.  At that hearing, and in June 2008, the veteran 
submitted additional evidence and waived RO consideration of 
that evidence.  The veteran also stated that he is satisfied 
with the assignment of the 40 percent rating and requested 
that the increased rating claim be withdrawn; however, he 
continues to appeal for an earlier effective date for the 
grant of the increased rating.   


FINDINGS OF FACT

1.  In a rating decision dated on July 12, 2000, and issued 
to the veteran on September 7, 2000, the RO assigned a 10 
percent rating effective April 30, 1993, and a 20 percent 
rating effective May 4, 1999, for the veteran's low back 
disability; this decision was not appealed.  

2.  There is no evidence of an informal increased rating 
claim for a low back disability between July 12, 2001, and 
September 18, 2002.

3.  The record establishes September 19, 2002, as the date of 
the veteran's increased rating claim for a low back 
disability; the earliest date that it was factually 
ascertainable that an increase in disability had occurred is 
after this date.

4.  The veteran is presumed to have been exposed to 
herbicides during service in the Republic of Vietnam.

5.  The veteran's disability claimed as leukemia was not 
incurred in service, including as secondary to herbicide 
exposure.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
19, 2002, for a 40 percent rating for a low back disability 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2007).

2.  A disability claimed as leukemia was not incurred in or 
aggravated by active military service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

A.  Earlier Effective Date Claim

"[O]nce a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490; see also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  
Furthermore, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103.  The 
veteran engaged the services of a representative, was 
provided with ample opportunity to submit evidence and 
argument in support of the claim, and was given the 
opportunity to present testimony regarding his claim.  
Accordingly, the Board will proceed to a decision on the 
merits as to the veteran's earlier effective date claim.

B.  Disability Claimed as Leukemia

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  While the notification did not 
advise the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection,  no new disability rating or effective date for 
award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  Absent any evidence 
showing an association between such disabilities and service, 
there is no duty to obtain a medical opinion in this case.  
See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  In 
summary, VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claims at this time.

II.  Analysis

A.  Earlier Effective Date Claim

In February 1967, the veteran requested service connection 
for a low back disability.  A September 1967 rating decision 
denied this claim, and the veteran was notified of this 
decision later that same month.  

A June 2000 Board decision granted service connection for a 
low back disability.  A July 12, 2000, rating decision 
assigned a 10 percent rating effective April 30, 1993, and a 
20 percent rating effective May 4, 1999.  The veteran did not 
appeal the assignment of the effective date of April 30, 
1993, within one year from the notice of the decision on 
September 7, 2000, and he does not claim otherwise.  Thus, it 
is final.  See 38 U.S.C.A. § 7105(c).  Absent clear and 
unmistakable error in the rating decision (which he does not 
allege), the veteran is bound by that rating decision as to 
the effective date assigned to the low back disability.  See 
38 C.F.R. § 20.1106; Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (holding that there are no freestanding claims for 
earlier effective dates).  Therefore, an effective date 
earlier than April 30, 1993, cannot be assigned in this case.  

The veteran filed his claim for increase on September 19, 
2002.  In January 2003, a VA examination of the veteran's 
spine was conducted.  The examiner noted that magnetic 
resonance imaging (MRI) and computer axial tomography (CT) 
conducted in 2001 showed degenerative disc disease, without 
any radiculopathy.  The examiner also noted that the veteran 
has lost between 50 to 60 percent of his range of motion, 
strength, coordination, and fatigueability of his lumbar 
spine due to his degenerative changes.  Based on the medical 
evidence in this examination report, and subsequently dated 
medical evidence an increased 40 percent rating was granted 
for the lumbar spine disability.  The effective date for the 
increased rating was September 19, 2002, the date of receipt 
of the increased rating claim.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of a case:  (1) if an increase in disability occurs 
after the claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or (3) if an increase in disability precedes 
the claim by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See 
Harper, 10 Vet. App. at 126.

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).

The Board finds that the preponderance of the evidence is 
against an effective date prior to September 19, 2002, for 
the 40 percent rating for the veteran's low back disability.  
The evidence shows that September 19, 2002, is the date of 
the veteran's increased rating claim for a low back 
disability.  The medical evidence did not show a factually 
ascertainable increase in disability of the veteran's 
service-connected spine disorders until after September 19, 
2002.  Accordingly, entitlement to an effective date prior to 
September 19, 2002, for the assignment of a 40 percent 
disability rating for a low back disability is denied.

The veteran contends that he should have been awarded service 
connection for the low back disability effective 1982 because 
he never received a 1964 letter sent to him by the RO and he 
re-filed the claim of service connection for a low back 
disability in 1982.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase will be accepted as a claim.  
38 C.F.R. § 3.155.  There is of record no communication for 
the appellant between July 12, 2001, which is one year after 
the date of the last final denial, and September 18, 2002, 
which could serve as a claim.  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) (holding that the 
Board must look at all communications that can be interpreted 
as a claim, formal, or informal, for VA benefits).  Nor has 
the appellant or his representative pointed to any such 
communication during this time period.

B.  Disability Claimed as Leukemia

In 2001, the veteran required multiple blood transfusions, 
and pancytopenia, thrombocytopenia, aplastic anemia and 
myelodysplasia subsequently were diagnosed.  

In a letter dated in May 2004, the director of a VA Medical 
Center (VAMC) stated that "[m]yelodysplasia is a malignancy 
of the blood forming cells that typically causes varying 
degrees of bone marrow failure, manifested by low levels of 
red blood cells, white cells, or platelets.  Many patients 
with [m]yelodysplasia will develop acute myelogenous leukemia 
in the fullness of time." 

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).  Having served in the Republic of Vietnam during 
the period between January 9, 1962, and May 7, 1975, the 
veteran is presumed to have been exposed to a herbicide agent 
during such service.  See 38 U.S.C.A. § 1116(f).

Chronic lymphocytic leukemia (CLL) is a disease subject to 
presumptive service connection under 38 C.F.R. § 
3.307(a)(6)(ii), if the disorder became manifest to a degree 
of 10 percent at any time after service.  The Secretary has 
determined that there was no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  59 Fed. Reg. 57,589 (1996) 
(codified at 38 C.F.R. §§ 3.307, 3.309).  The Secretary also 
has determined that an association of leukemia with herbicide 
exposure is biologically plausible, and the histological 
similarity of chronic lymphocytic leukemia with non-Hodgkin's 
lymphoma also suggests an association.  Nonetheless, the 
overall evidence is too slight to warrant assigning leukemia 
to a higher category.  64 Fed. Reg. 59,237-38 (1999).  Based 
on an evaluation of the epidemiological evidence, the 
National Academy of Science (NAS) had concluded that there 
was inadequate or insufficient evidence to support an 
association with exposure to herbicides and leukemias other 
than CLL.  72 Fed. Reg. 32,395-401 (2007).

A veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (1994).  Service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  Establishing service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post-service year.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-98.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
disability claimed as leukemia, including as secondary to 
herbicide exposure.  The veteran testified at his May 2008 
Board hearing that he currently has several types of anemia.  
No type of anemia is a disease subject to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6)(ii).  The veteran 
also contends that his blood disorder will develop into CLL.  
Such statements cannot be considered competent evidence, as 
it is a question requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Director of a 
VAMC stated that the veteran's condition will develop into 
acute myelogenous leukemia; this also is not a disease 
entitled to presumptive service connection due to herbicide 
exposure under VA law and regulations.  As there is no 
competent evidence that the veteran has CLL, he is not 
entitled to presumptive service connection for his disability 
based on herbicide exposure in service. The competent 
evidence of record clearly also shows the veteran does not 
have leukemia, or any manifestations of it, during service or 
within one year after separation.  The service medical 
records are devoid of any carcinoma or blood-related 
disorders.  Various blood disorders were not diagnosed until 
2001, many years after service.

The veteran testified at his May 2008 Board hearing that 
several physicians have stated that his disability is 
associated with exposure to herbicides in service and 
indicated that he would be submitting additional medical 
records to support this contention.  The additional records 
submitted by the veteran do not contain any opinion regarding 
the etiology of the disease at issue, however.  In summary, 
the evidence of record contains no medical opinion regarding 
any relationship between herbicide exposure and the veteran's 
condition.  There is no objective evidence in support of a 
nexus between the veteran's condition and his service, 
including his herbicide exposure.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than September 19, 
2002, for a 40 percent rating for a low back disability is 
denied.

Entitlement to service connection for a disability claimed as 
leukemia, including as secondary to herbicide exposure, is 
denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


